          IN THE UNITED STATES DISTRICT COURT
        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA    :         Criminal No. 1:15-CR-00182
                            :
          v.                :         (Judge Kane)
                            :
DOMINICK PUGLIESE           :         Electronically filed




       BRIEF IN SUPPORT OF MOTION FOR DISCLOSURE
     OF DEFENDANT’S LOCATION AND MEDICAL RECORDS




                                HEIDI R. FREESE, ESQ.
                                Federal Public Defender
                                Middle District of Pennsylvania

                                QUIN M. SORENSON, ESQ.
                                Assistant Federal Public Defender
                                TAMMY L. TAYLOR, ESQ.
                                Staff Attorney
                                Office of the Federal Public Defender
                                Middle District of Pennsylvania
                                100 Chestnut Street, Suite 306
                                Harrisburg, PA 17101
                                717-782-2237
                                quin_sorenson@fd.org

                                Counsel for Defendant
      The defendant in this case, Dominick Pugliese, was convicted of conspiracy

to distribute controlled substances and possession of a firearm in furtherance of drug

trafficking, and sentenced on September 28, 2016, to a term of imprisonment of 235

months. Doc. 165. On August 25, 2020, while Mr. Pugliese was housed at the Fort

Dix Federal Correctional Institution (“FCI Fort Dix”), he filed a motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) (Doc. 278); the government

subsequently filed an opposing brief (Doc. 283). Neither party included any of Mr.

Pugliese’s medical records in their submissions. Undersigned counsel, as attorneys

with the Federal Public Defender’s Office of the Middle District of Pennsylvania,

were appointed by this Court on January 20, 2021, to represent Mr. Pugliese in

connection with his motion. Doc. 292.

      Since being appointed, undersigned counsel has been unable to locate or

communicate with Mr. Pugliese, who has reportedly been transferred from his

institution (FCI Fort Dix) to a hospital for medical treatment. See Doc. 291. The

U.S. Bureau of Prisons will not disclose any information about Mr. Pugliese,

including his location or medical records, to undersigned counsel without signed

releases from Mr. Pugliese or administrative or judicial order. Because it appears

that Mr. Pugliese is in an unknown hospital and possibly not able to sign releases to

permit undersigned counsel to obtain his medical records or any other information,

and because time is of the essence, undersigned counsel is requesting that this Court


                                          1
direct the government to obtain and disclose Mr. Pugliese’s location and medical

records undersigned counsel forthwith.1

                                 CONCLUSION

       For the foregoing reasons, the motion for disclosure should be granted, and

the proposed order should be entered.


Date: January 27, 2021                      Respectfully submitted,

                                            /s/ Quin M. Sorenson

                                            HEIDI R. FREESE, ESQ.
                                            Federal Public Defender
                                            Middle District of Pennsylvania

                                            QUIN M. SORENSON, ESQ.
                                            Assistant Federal Public Defender
                                            TAMMY L. TAYLOR, ESQ.
                                            Staff Attorney
                                            Middle District of Pennsylvania
                                            100 Chestnut Street, Suite 306
                                            Harrisburg, PA 17101
                                            717-782-2237
                                            quin_sorenson@fd.org
                                            Counsel for Defendant




   1
     The government is able to obtain medical information without first obtaining
the defendant’s permission, and has routinely done so in other cases. See, e.g.,
United States v. Martin, No. 3:13-CR-0050-MEM, ECF Nos. 153, 154 (M.D. Pa.
May 20, 2020); United States v. Green, No. 1:11-CR-00361-CCC, ECF No. 276 at
17 (M.D. Pa. Jan. 26, 2021).
                                       2
                         CERTIFICATE OF SERVICE

      I, Quin M. Sorenson, Esquire, of the Federal Public Defender’s Office, certify

that I caused to be served on this date a copy of the foregoing filing via electronic

case filing, and/or by placing a copy in the United States mail, first class in

Harrisburg, Pennsylvania, and/or by hand delivery, addressed to the following:

      William A. Behe, Esquire
      United States Attorney’s Office
      william.behe@usdoj.gov




Date: January 27, 2021                    /s/ Quin M. Sorenson
                                          QUIN M. SORENSON, ESQUIRE
                                          Assistant Federal Public Defender
